171 F.3d 258
Gail ATWATER, Individually;  Michael Haas, Dr., As nextfriend of Anya Savannah Haas and Mackinley XavierHaas, Plaintiffs-Appellants,v.CITY OF LAGO VISTA;  Bart Turek;  Frank Miller, Chief PoliceLago Vista, Defendants-Appellees.
No. 98-50302.
United States Court of Appeals,Fifth Circuit.
March 26, 1999.

Pamela Ann McGraw, Debra Irwin, McGraw, Brinkley & Irwin, Robert Charles DeCarli, Austin, TX, for Plaintiffs-Appellants.
William W. Krueger, III, Joanna Rae Lippman, Fletcher & Springer, Austin, TX, for Defendants-Appellees.
Appeal from the United States District Court for the Western District of Texas; Sam Sparks, Judge.
ON PETITIONS FOR REHEARING AND REHEARING EN BANC
(Opinion January 29, 1999, 5 Cir., 1999, 165 F.3d 380)
Before KING, Chief Judge, and POLITZ, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE, WIENER, BARKSDALE, EMILIO M. GARZA, DeMOSS, BENAVIDES, STEWART, PARKER and DENNIS, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the suggestion for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc,IT IS ORDERED that this cause shall be reheard by the court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.